DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11-14, 17-18 and 22-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Garcia- Luna-Aceves et al. (US 2003/0165117, Garcia hereafter.)
RE claims 1 and 11, Garcia discloses a method for updating transmission paths, executed by a terminal and a terminal, comprising: a processor; and a memory storing a plurality of instructions (Gracia discloses “routers” throughout which are inherently comprised of processors and memory in general), which when executed by the processor, causes the processor to: detect a link state of a communication link between the terminal and an adjacent network node (Paragraphs 20-22, each router maintains a topology graph of link state information about adjacent links and the labeled routing trees (LRT) reported by each of its neighbors. Paragraph 28 further states each router is a wireless router referred to as an IR. Paragraph 31, each IR detects the existence of a new neighbor and the loss of a neighbor); determine at least one other terminal associated with the terminal when the link state changes (Paragraphs 20-22, each router maintains a topology graph of link state information about adjacent links and the labeled routing trees (LRT) reported by each of its neighbors. Paragraph 28 further states each router is a wireless router referred to as an IR. Paragraph 31, each IR detects the existence of a new neighbor and the loss of a neighbor); send a first updating indication message comprising a link identity identifier and a link change identifier of the communication link, to the at least one other terminal (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links. Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link), the first updating indication message being used for indicating each of the at least one other terminal to update a corresponding transmission path set according to the link identity identifier and the link change identifier (As set forth by the paragraphs above, the exchange of topology, link and tree information in Garcia causes all neighbor wireless routers to update their own stored topology, link and trees.).
RE claims 2 and 12, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Note that Garcia further discloses wherein the processor further: acquires a transmission path set associated with the terminal (Paragraphs 20-22, each router maintains a topology graph of link state information about adjacent links and the labeled routing trees (LRT) reported by each of its neighbors.); determines the at least one other terminal according to a topological connection relation of the transmission path set associated with the terminal (Paragraph 28 further states each router is a wireless router referred to as an IR. Paragraph 31, each IR detects the existence of a new neighbor and the loss of a neighbor).
RE claims 3 and 13, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Note that Garcia further discloses wherein the processor further: receives a second updating indication message comprising a link identity identifier and a link change identifier sent by any one of the at least one other terminal; updates the associated transmission path set according to the link identity identifier and the link change identifier comprised in the second updating indication message (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links. Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link. It is further clear by Garcia that this updating method occurs at all times while the devices are operational. As such there are multiple messages being generated over time by each of the routers).
RE claims 4 and 14, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Note that Garcia further discloses wherein the processor further: parses the link identity identifier and the link change identifier comprised in the second updating indication message (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links. Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link.); when the link change identifier indicates that it is changed from the available state to the unavailable state, inquires for a transmission path matched with the link identity identifier in the transmission path set associated with the terminal, and deletes the matched transmission path from the transmission path set associated with the terminal (Paragraphs 76-80, an update procedure is executed for each received update from a router by a router. Failed links are removed and new links are added to the topology. A shortest path algorithm is run on the updated topology to produce an updated Labeled Routing Tree for a path through routers); when the link change identifier indicates that it is changed from the unavailable state to the available state, acquires a topological connection relation of each transmission path comprised in the transmission path set associated with the terminal, determines a newly-added transmission path according to the link identity identifier and the (Paragraphs 76-80, an update procedure is executed for each received update from a router by a router. Failed links are removed and new links are added to the topology. A shortest path algorithm is run on the updated topology to produce an updated Labeled Routing Tree for a path through routers).
RE claims 7 and 17, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Note that Garcia further discloses wherein the processor further: acquires at least one other terminal associated with the terminal when a service transmission is triggered (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links.); broadcasts a link state request message to the at least one other terminal, the link state request message being used for indicating the at least one other terminal to detect a link state of a communication link between each of the at least one other terminal and an adjacent network node (Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link.) and to return a link state response message comprising a link state identifier and a link identity identifier of the communication link to the terminal (Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link. All routers transmit these updates to all other routers); receives a link state response message returned by (Paragraphs 76-80, an update procedure is executed for each received update from a router by a router. Failed links are removed and new links are added to the topology. A shortest path algorithm is run on the updated topology to produce an updated Labeled Routing Tree for a path through routers).
RE claims 8 and 18, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Note that Garcia further discloses wherein the processor further: determines a target path from the associated transmission path set when the terminal satisfies a preset path switching condition; and switches to the target path for performing a service transmission (Paragraphs 80-83, the update cases a determination of a new shortest path between nodes and a LRT is created to reflect this shortest path.)
RE claim 22, Garcia discloses a method for updating transmission paths, executed by a server, comprising: receiving an updating indication message comprising a link identity identifier and a link change identifier of the communication link from a terminal (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links. Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link. All routers transmit these updates to all other routers.); acquiring at least one other terminal associated (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links.); 
updating a transmission path set corresponding to the terminal and a transmission path set corresponding to the at least one other terminal associated with the terminal according to the link identity identifier and the link change identifier, and notifying the terminal and the at least one other terminal of the corresponding updated transmission path sets (As set forth by the above paragraphs, an update message received by a router causes the router to update its own stored trees and topology. Since such a change is disclose to also cause the transmission of an update message, this would necessarily cause a router to further transmit another update message to other routers); or forwarding the updating indication message to the at least one other terminal associated with the terminal, the updating indication message being used for indicating each of the at least one other terminal to update a corresponding transmission path set according to the link identity identifier and the link change identifier.
RE claim 23, Garcia discloses the method of claim 22 as set forth above. Note that Garcia further discloses parsing the link identity identifier and the link change identifier comprised in the updating indication message (Paragraphs 33-35, An IR transmits updates to its topology and routing trees caused by detection of new neighbor adjacent links and loss of existing neighbor adjacent links. Paragraph 96, an update message sent by an IR contains an RSU. The RSU is detailed in paragraphs 88-95. The RSU carries an identifier of a link as well as the link state parameters itself of that link.);
when the link change identifier indicates that it is changed from the available state to the unavailable state, inquiring for a transmission path matched with the link identity identifier in the transmission path set associated with a target terminal, and deleting the matched transmission path from the transmission path set associated with the target terminal, the target terminal being the terminal or any terminal of the at least one other terminal (Paragraphs 76-80, an update procedure is executed for each received update from a router by a router. Failed links are removed and new links are added to the topology. A shortest path algorithm is run on the updated topology to produce an updated Labeled Routing Tree for a path through routers);; or when the link change identifier indicates that it is changed from the unavailable state to the available state, acquiring a topological connection relation of each transmission path comprised in the transmission path set associated with the target terminal, determining a newly-added transmission path according to the link identity identifier and the topological connection relation, and adding the newly-added transmission path into the transmission path set associated with the target terminal (Paragraphs 76-80, an update procedure is executed for each received update from a router by a router. Failed links are removed and new links are added to the topology. A shortest path algorithm is run on the updated topology to produce an updated Labeled Routing Tree for a path through routers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bakshi et al. (US 6,574,663, Bakshi hereafter).
RE claims 9 and 19, Garcia discloses the method of claim 1 and the terminal of claim 11 as set forth above. Garcia does not explicitly disclose wherein the processor further: sends a transmission path request message to a server when the terminal triggers a service transmission, the transmission path request message being used for requesting the server to select at least one transmission path from the transmission path set associated with the terminal and to notify the terminal of the at least one transmission path; performs the service transmission according to the notified transmission path.
However, Bakshi teaches wherein the processor further: sends a transmission path request message to a server when the terminal triggers a service transmission, the transmission path request message being used for requesting the server to select at least one transmission path from the transmission path set associated with the terminal and to notify the terminal of the at least one transmission path; performs the service transmission according to the notified transmission path (Column 4, lines 8-49 teaches an active topology server which is queried by a device requesting a given service in order to determine best path between it and another device. As such a device will perform communication according to this information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Garcia with the teachings of Bakshi in order to provide for a full overall topology of a network and optimal paths for providing various services to terminals.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Wu et al. (US 2015/0146603, Wu hereafter).
RE claim 10, Garcia discloses the method of claim 1 as set forth above. Garcia does not explicitly discloses wherein a type of the adjacent network node is a base station or a terminal, and the terminal and the at least one other terminal are Device-to-Device (D2D) terminals or a Terminal Services Client (TSC) terminals.
However, Wu teaches wherein a type of the adjacent network node is a base station or a terminal, and the terminal and the at least one other terminal are Device-to-Device (D2D) terminals (Paragraphs 82 and 113 teaches a mesh network comprised of a plurality of terminal nodes forwarding packets from one to the other toward a network core. As such, these transmission are “device to device”) or a Terminal Services Client (TSC) terminals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Garcia with the teachings of Wu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Stewart et al. (US 2003/0090996, Stewart hereafter).
RE claims 20 and 21, Garcia discloses the method of claim 1 and the terminal of claim 17 as set forth above. Garcia does not explicitly disclose when a communication link between the terminal and one of the at least one other terminal is unavailable, indicating the other terminal among the at least one other terminal to forward the first updating indication message to the one of the at least one other terminal, the other terminal having an available communication link with the one of the at least one other terminal.
However, Stewart teaches when a communication link between the terminal and one of the at least one other terminal is unavailable, indicating the other terminal among the at least one other terminal to forward the first updating indication message to the one of the at least one other terminal, the other terminal having an available communication link with the one of the at least one other terminal (Paragraphs 23-25, a router receives a node state advertisement, determines that it lies along the shortest path between a link and a router identified in the advertisement, and forwards it along to a next hop node. The process is repeated at each router along the chain. As such, routers are reached beyond the adjacent node of the node that originated the advertisement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Garcia with the teachings of Stewart in order to provide for efficient propagation of link state information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.